



12/2/2019
SEPARATION AGREEMENT
This Separation Agreement (the “Agreement”) is entered into this 2nd day of
December 2019 by and between Herc Rentals, Inc., a Delaware corporation (the
“Company”), and James Bruce Dressel (“Executive”).
WHEREAS, Executive currently serves the Company as its Senior Vice President and
Chief Operating Officer; and
WHEREAS, the Company and Executive desire to set forth herein their mutual
agreement with respect to all matters relating to Executive’s separation from
service with the Company.
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and Executive agree as follows:
1.Separation. Effective as of the close of business on December 31, 2019 (the
“Separation Date”), Executive shall separate from his position as Senior Vice
President and Chief Operating Officer, as well as any and all other officer,
director and committee positions with the Company and its subsidiaries, at which
time his employment with the Company and its subsidiaries shall terminate.
During the period prior to the Separation Date, Executive shall assist with such
transitional duties and responsibilities as the Company shall request from time
to time.
2.    Accrued Obligations. As soon as administratively practicable after the
Separation Date or at such later time as shall be required under the terms of an
applicable compensation or benefit plan or agreement, Executive shall receive
any portion of Executive’s base salary that is accrued but unpaid as of the
Separation Date, any accrued but unpaid vacation pay, any unreimbursed expenses
for which proper documentation is provided, and any other vested amounts and
benefits that are to be paid or provided to Executive by the Company under the
Company’s benefit plans, but which have not yet been paid or provided (as
applicable) (the “Accrued Benefits”).
3.    Separation Benefits. In consideration for (i) Executive’s General Release
of claims, in accordance with Section 6 below, (ii) Executive’s agreement to
comply with the Restrictive Covenants referenced in Section 7 below and
(iii) Executive’s compliance with his duties and responsibilities pursuant to
the terms of this Agreement, the Company shall pay to Executive the following
amounts:
(a)    a cash separation benefit in the gross amount of $971,250, which shall be
paid in a lump sum on the first payroll date occurring after the date the
General Release becomes effective and irrevocable, but in no event later than 30
days after the Separation Date;
(b)    an additional cash separation benefit which represents the annual
performance bonus for the 2019 performance period based on actual Company
performance and the Executive’s


 
 
 

 



--------------------------------------------------------------------------------





individual performance set at 100%, which shall be paid in a lump sum cash
payment on the same date as other similarly situated senior executives are paid,
but in no event later than March 15, 2020;
(c)    if Executive timely elects post-termination continuation coverage under
Section 4980 of the Internal Revenue Code of 1986, as amended (the “Code”), with
respect to medical, vision, prescription and/or dental coverage for Executive
and/or his dependents (“COBRA”), then Executive’s premiums for such COBRA
coverage shall be subsidized by the Company, such that Executive shall pay to
the Company, in accordance with the requirements of COBRA, the same premiums
that he would have paid if he had continued as an active employee of the
Company; provided that such subsidized COBRA premiums shall terminate as of the
earliest to occur of (i) the 12-month anniversary of the Separation Date,
(ii) the date as of which Executive becomes eligible for medical, vision,
prescription or dental coverage, respectively, from a subsequent employer, or
for Medicare and (iii) the date on which Executive ceases to pay any COBRA
premium when it is due;
(d)    if Executive elects to use the services of an executive coach or
consulting firm for services related to Executive’s transition due to separation
from the Company (outplacement), then the Company shall pay directly to the
coach or consulting firm, as applicable, an amount equal to the fee for such
services provided to Executive up to a maximum of $25,000 and for a maximum
period of one-year following the Separation Date; and
(e)    each of the outstanding stock options, restricted stock units and
performance stock units held by Executive as of the Separation Date shall become
vested on a prorated basis in accordance with the terms of the offer letter,
dated June 11, 2015, between Executive and the Company (the “Offer Letter”),
except that such pro-rata vesting shall be determined assuming that Executive’s
service with the Company had continued through June 30, 2020, see Exhibit A.
Subject to Section 5, (i) vested restricted stock units shall be settled within
30 days after the Separation Date, (ii) vested performance stock units for
performance periods that have concluded on or prior to the Separation Date shall
be settled in accordance with the terms of the underlying award agreements based
on actual performance and (iii) vested performance stock units for performance
periods that are scheduled to expire following the Separation Date shall be
settled within 30 days after the Separation Date based on target performance.
All vested options held by Executive shall be exercisable until the first
anniversary of the Separation Date, subject to Executive’s compliance with the
Company’s exercise procedures that apply to executive officers of the Company.
4.    Tax Withholding. The Company shall deduct from the amounts payable to
Executive pursuant to this Agreement the amount of all required federal, state
and local taxes required to be withheld pursuant to applicable law.
5.    Section 409A. This Agreement is intended to comply with the requirements
of Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to Executive pursuant to this Agreement are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation § 1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation § 1.409A-1(b)(4), and for this purpose each payment shall constitute
a “separately identified” amount within the meaning of Treasury Regulation
§ 1.409A-2(b)(2). In the event the


 
2
 






--------------------------------------------------------------------------------





terms of this Agreement would subject Executive to taxes or penalties under
Section 409A of the Code (“409A Penalties”), the Company and Executive shall
cooperate diligently to amend the terms of this Agreement to avoid such 409A
Penalties, to the extent possible; provided that in no event shall the Company
be responsible for any 409A Penalties that arise in connection with any amounts
payable under this Agreement. To the extent any amounts under this Agreement are
payable by reference to Executive’s “termination of employment,” such term shall
be deemed to refer to Executive’s “separation from service,” within the meaning
of Section 409A of the Code. If any payment hereunder (whether separately or
together with any other payments) is subject to Section 409A of the Code, and if
such payment or benefit is to be paid or provided on account of Executive’s
termination of employment (or other separation from service or termination of
employment) (i) and if Executive is a specified employee (within the meaning of
Section 409A of the Code) and if any such payment is required to be made or
provided prior to the first day of the seventh month following Executive’s
separation from service or termination of employment, such payment shall be
delayed until the first day of the seventh month following Executive’s
separation from service or termination of employment (or, if earlier,
Executive’s death), (ii) to the extent any such payment is conditioned upon the
Executive’s execution of the General Release and such payment is to be paid or
provided during a designated period that begins in one taxable year and ends in
a second taxable year, such payment shall be paid or provided in the later of
the two taxable years and (iii) if the payment relates to the settlement of an
equity award and the underlying equity award agreement provides for a later time
of payment, then such payment shall be made in accordance with the equity award
agreement to the extent required to comply with Section 409A of the Code. Any
reimbursement or advancement payable to Executive pursuant to this Agreement or
otherwise shall be conditioned on the submission by Executive of all expense
reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to the Executive within 30 days
following receipt of such expense reports, but in no event later than the last
day of the calendar year following the calendar year in which Executive incurred
the reimbursable expense. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in‑kind benefit to be provided, during
any other calendar year. The right to any reimbursement or in‑kind benefit
pursuant to this Agreement or otherwise shall not be subject to liquidation or
exchange for any other benefit.
6.    General Release. As a condition to Executive’s receipt and retention of
the consideration described in Section 3 above, he shall execute the General
Release and Waiver attached hereto as Exhibit B hereto (the “General Release”)
within 21 days after the Separation Date, and not revoke the General Release
within the revocation period set forth in the General Release.
7.    Confidentiality; Unfair Competition.
(a)    Executive recognizes and acknowledges that the business of the Company is
highly competitive and that during the course of his relationship with the
Company he has had and will have access to significant proprietary and
confidential information belonging to the Company. Executive therefore covenants
and agrees, for the duration of this Agreement and at all times following its
termination, he will not use or disclose (other than in furtherance of Company’s
business


 
3
 






--------------------------------------------------------------------------------





interests during the term of this Agreement and as authorized by the Company)
any confidential proprietary information of the Company, including, but not
limited to, customer and supplier lists, customer or prospect information,
pricing information, business plans, business development plans or other
strategic plans or information, sales and marketing information, patents, patent
rights, inventions, trademark or trade name rights, copyrights and other
intellectual property rights, techniques, know-how and trade secret information,
plans or information regarding the Company’s future products and services and
other business and financial information of or relating to the Company or its
customers. Executive shall retain all such information in trust for the sole
benefit of the Company. Executive agrees that the Company has expended
considerable time, effort and expense in assembling and maintaining such
information and that such information constitutes both (i) trade secret and/or
confidential and proprietary information of the Company and (ii) part of the
Company’s goodwill.
(b)    During Executive’s employment by the Company, and for a period of twelve
months after the Separation Date, Executive shall not, without the prior written
consent of the Company, directly or indirectly, whether as a principal, agent,
officer, director, partner, employee, consultant, independent contractor or in
any other capacity whatsoever, alone or in association with any other person,
carry on, or be engaged, concerned or take part in, or render services or
assistance to, or own, share in the earnings of, or invest in the stocks, bonds
or other securities of any business, firm, corporation or institution that is
directly or indirectly in competition with the Company. An individual or entity
will be presumed to be in competition with the Company if the individual or
entity markets, sells, produces, renders or distributes the same or similar
types or kinds of products and/or services as those marketed, sold, produced,
rendered or distributed or which were in research and development by the Company
at any point during the term of this Agreement. The foregoing restriction will
not preclude Executive from owning up to 1% of the stock of a publicly traded
company or from engaging in competitive business activities which do not
otherwise violate the terms and conditions of subsection (a) or subsection (d)
of this Section 7.
(c)    For purposes of this Agreement the phrase “competition with the Company”
and “competitor” shall be defined as: (1) United Rentals, RSC Equipment Rental,
Sunbelt Rentals, NES Rentals, Ahern Rentals, H&E Equipment Services, Neff
Rentals, Sunstate Equipment Co., Volvo Rents, Cat Rental Stores (Caterpillar),
Courier Car Rentals, Edge Care Rentals, Midway Fleet Leasing, Red Dog Rental
Services, Angel Aerial, Studio Services, Star Rentals and Home Depot Rentals;
(2) any company or entity engaged in the business of renting or selling general
or heavy construction equipment including but not limited to generator, pump and
compressor equipment; (3) any company or entity that markets, sells, produces,
renders or distributes the same or similar types or kinds of products and/or
services as Company, including but not limited to general and/or heavy
construction equipment rental, leasing and/or sharing and related services;
and/or (4) any successors of the aforementioned.
(d)    During Executive’s employment by the Company and for a period of twelve
months following the Separation Date, Executive shall not, as a principal,
proprietor, director, officer, partner, shareholder, employee, member, manager,
consultant, agent, independent contractor or otherwise, for herself or on behalf
of any other person or entity other than the Company, directly or indirectly:


 
4
 






--------------------------------------------------------------------------------





(i)
Solicit or attempt to solicit any competitive business as described above from
any customer or prospective customer of the Company whom Executive came to know,
came to service, or came to learn the identity of during course of Executive’s
relationship with the Company;

(ii)
Solicit or induce or attempt to solicit or induce any person who is employed by
the Company to leave the Company; or

(iii)
Aid, assist or counsel any other person, firm, corporation, entity or the like
to do any of the above.

(e)    All written materials, records and documents made by Executive or that
came into Executive’s possession during his employment with the Company
concerning the business or affairs of the Company, together with all
intellectual and industrial property rights attached thereto shall be the sole
property of the Company; and, upon termination of Executive’s employment and/or
this Agreement or at the request of the Company at any time, Executive shall
promptly deliver all such materials and information in his possession or control
to the Company.
(f)    In view of the services which Executive has performed for the Company,
which services are special, unique and extraordinary in character and which will
place Executive in a position of confidence and trust with customers of the
Company and will provide Executive with access to confidential and proprietary
financial information, trade secrets, “know-how” and other confidential and
proprietary information of the Company, Executive expressly acknowledges that
the Restrictive Covenants set forth in this Section 7 are reasonable and
necessary to protect and maintain the proprietary and other legitimate business
interests of the Company and that the enforcement of such Restrictive Covenants
will not prevent Executive from earning a livelihood or impose any undue burden
on Executive or his family. Executive further acknowledges that the remedy at
law for any breach or threatened breach of this Section 7 by Executive, if such
breach or threatened breach is held by the court to exist, will be inadequate
and, accordingly, that the Company shall, in addition to all other available
remedies, be entitled to injunctive relief without being required to post bond
or other security and without having to prove the inadequacy of the remedies
available at law. In addition, in the event a court determines that there has
been a breach or threatened breach or repudiation of Section 7 of this Agreement
by Executive, Executive agrees that, in addition to injunctive relief and
monetary damages, the Company shall be entitled to recover from Executive its
reasonable attorneys’ fees and costs in obtaining any restraining order,
preliminary or permanent injunction or any monetary judgment against Executive.
(g)    If any portion of the provisions of this Section 7 is held to be
unenforceable for any reason, including but not limited to the duration of such
provision, the territory being covered thereby or the type of conduct restricted
therein, the parties agree that the court is authorized and directed to modify
the duration, geographic area and/or other terms of such provisions to the
maximum benefit of the Company as permitted by law, and, as so modified, said
provision shall then be enforceable.


 
5
 






--------------------------------------------------------------------------------





(h)    The period of time during which the provisions of this Section 7 shall
apply shall be extended by the length of time during which Executive is deemed
to be in breach of any of the terms of this Section 7.
(i)    Executive EXPRESSLY waives a trial by jury and agrees not to plead or
defend on grounds of adequate remedy at law or any element thereof in an action
by the Company against Executive for injunctive relief or for specific
performance of any obligation set forth in this Agreement.
(j)    The Company shall have the right to discontinue all amounts payable under
this Agreement, to recover all payments made under this Agreement from the date
of any breach by Executive, and to obtain injunctive relief should Executive
breach any of the covenants set forth in Section 7 or 8 herein, in the Employee
Confidentiality & Non-Competition Agreement, dated June 11, 2015, between
Executive and the Company, or in the Offer Letter (the “Restrictive Covenants”).
(k)    Nothing contained herein or in the Restrictive Covenants shall prohibit
or restrict Executive (or his attorney) from responding to any inquiry by the
Securities and Exchange Commission (SEC), the Financial Industry Regulatory
Authority (FINRA), or any other regulatory organization or governmental entity,
or shall be interpreted so as to impede Executive (or any other individual) from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, or any agency Inspector
General, or from making other disclosures under the whistleblower provisions of
federal law or regulation. Executive does not need the prior authorization of
the Company to make any such reports or disclosures and shall not be not
required to notify the Company that such reports or disclosures have been made.
In addition, U.S. federal law provides that an individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made (1) in confidence to a Federal, State,
or local government official (either directly or indirectly) or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law; or (2) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.
8.    Non-disparagement.
(a)    Subject to Section 7(k), Executive shall not, directly or indirectly,
disclose, communicate, or publish in any format any libelous, defamatory, or
disparaging information concerning the Company, its executives, officers, Board
of Directors, its subsidiaries, affiliates, employees, operations, technology,
proprietary or technical information, strategies or business whatsoever, or
cause others to disclose, communicate, or publish any disparaging information
concerning the same. Notwithstanding anything to the contrary in this Section 8,
nothing shall prohibit Executive from giving truthful testimony or evidence to a
governmental entity, or if properly subpoenaed or otherwise required to do so
under applicable law.
(b)    The Company shall instruct each person who is an executive officer of the
Company as of the Separation Date not to, directly or indirectly, disclose,
communicate, or publish in any format any libelous, defamatory, or disparaging
information concerning the Executive whatsoever, or to cause others to disclose,
communicate, or publish any disparaging information concerning the


 
6
 






--------------------------------------------------------------------------------





same. Notwithstanding anything to the contrary in this Section 8, nothing shall
prohibit the Company or its executive officers from giving truthful testimony or
evidence to a governmental entity, or if properly subpoenaed or otherwise
required to do so under applicable law.
9.    Company Property. As of the Separation Date, Executive shall, to the
extent not previously returned or delivered: (a) return all equipment, records,
files, documents, data, programs or other materials and property in Executive’s
possession, custody or control which relates or belongs to the Company or any
one or more of its affiliates, including, without limitation, all, confidential
information (within the meaning of the Restrictive Covenants), computer
equipment, access codes, messaging devices, credit cards, cell phones, keys and
access cards; and (b) deliver all original and copies of confidential
information, electronic data, notes, materials, records, plans, data or other
documents, files or programs (whether stored in paper form, computer form,
digital form, electronically or otherwise, on Company equipment or Executive’s
personal equipment) that relate or refer in any to (1) the Company or any one or
more of its affiliates, its business or its employees, or (2) the Company’s
Confidential Information or similar information. In addition, as of the
Separation Date, Executive shall relinquish and cease using any Company-related
social media identities even if such identities were established in a personal
capacity. By signing this Agreement, Executive represents and warrants that
Executive has not retained and has or shall timely return and deliver all the
items described or referenced in subsections (a) or (b) above; and, that should
Executive later discover additional items described or referenced in
subsections (a) or (b) above, Executive shall promptly notify the Company and
return/deliver such items to the Company. Confidential Information means
information (1) disclosed to or known by Executive as a consequence of or
through his employment with the Company or one of its affiliates; and (2) which
relates to any aspect of the Company’s or an affiliate’s business, research, or
development. Nothing in this Section shall be construed, however, to require
Executive to return to the Company any publicly available information or other
information Executive obtained by reason of his ownership of Company stock or
debt.
10.    Cooperation. Executive agrees to cooperate with the Company in accordance
with this Section 10:
(a)    Through the Separation Date, Executive hereby agrees to provide his full
cooperation, at the request of the Company, with the Company and its affiliates,
subsidiaries, directors, officers, agents, representatives, employees,
successors and assigns, in the transitioning of his job duties and
responsibilities.
(b)    After the Separation Date, Executive agrees to be reasonably available to
the Company or its representatives to briefly discuss matters relating to the
responsibilities he held during his employment.
(c)    At all times prior to, on or after the Separation Date, Executive shall
reasonably cooperate with any and all investigations or other legal, equitable
or business matters or proceedings which involve any matters for which Executive
worked on or had responsibility during his employment with the Company. This
includes but is not limited to testifying (and preparing to testify) as a
witness in any proceeding or otherwise providing information or reasonable
assistance to the Company in connection with any investigation, claim or suit,
and cooperating with the


 
7
 






--------------------------------------------------------------------------------





Company regarding any investigation, litigation, claims or other disputed items
involving the Company that relate to matters within the knowledge or
responsibility of Executive. Specifically, Executive agrees (i) to meet with the
Company’s representatives, its counsel or other designees at reasonable times
and places with respect to any items within the scope of this provision; (ii) to
provide truthful testimony regarding same to any court, agency or other
adjudicatory body; (iii) to provide the Company with immediate notice of contact
or subpoena by any non-governmental adverse party, and (iv) to not voluntarily
assist any such non-governmental adverse party or such non-governmental adverse
party’s representatives. Executive acknowledges and understands that his
obligations of cooperation under this Section 10(c) are not limited in time and
may include, but shall not be limited to, the need for or availability for
testimony, and that Executive’s activity per this Section 10(c) will be
scheduled so that is does not unreasonably interfere with the then-current
professional obligations of Executive, if any. Executive shall be compensated at
the rate of $750 per hour for any such time spent assisting the Company pursuant
to this Section 10 and shall be reimbursed for reasonable travel and other
business expenses incurred by Executive at the request of the Company.
(d)    The Company shall indemnify and hold harmless Executive from and against
any losses, claims, demands, costs, damages, liabilities, joint and several,
expenses of any nature (including attorney’s fees and disbursements), judgments,
fines, settlements, penalties and other expenses actually and reasonably
incurred by Executive in connection with any and all claims, demands, actions,
suits, or proceedings, civil, criminal, administrative or investigative, in
which Executive may be involved, or threatened to be involved, as a party or
otherwise, by reason of the fact that Executive was employed by the Company or
arising out of or incidental to the business of the Company, to the maximum
extent provided under the terms of the Company’s charter and by-laws or any
other applicable documentation, in accordance with the terms and conditions set
forth therein.
11.    Consequences of Breach. Executive agrees that the benefits provided
pursuant to Section 3 of this Agreement are conditioned on his compliance with
all of his commitments set forth in this Agreement, the Restrictive Covenants
and the General Release. In the event of any breach of this Agreement, the
Restrictive Covenants or the General Release by Executive, the Company shall
provide notice of such breach to Executive to allow him an opportunity to cure
such breach. In the event Executive fails to cure such breach within five days
after notice of such breach, the Company shall be entitled to discontinue and
recover all benefits paid or otherwise payable to Executive pursuant to
Section 3 of this Agreement. In addition, Executive acknowledges that the
provisions in the Restrictive Covenants are necessary to enable the Company to
maintain its competitive position and any actual or threatened breach thereof
will result in irreparable and continuing damage to the Company for which there
will be no adequate remedy at law. In the event of any actual or threatened
breach of the Restrictive Covenants, the Company shall be entitled to injunctive
relief, including the right to a temporary restraining order, and other relief,
including damages, as may be proper along with the Company’s attorney’s fees and
court costs. The foregoing stipulated damages and remedies of the Company are in
addition to, and not to the exclusion of, any other damages the Company may be
able to prove.


 
8
 






--------------------------------------------------------------------------------





12.    Enforceability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect and such invalid or
unenforceable provision shall be reformulated by such court to preserve the
intent of the parties hereto.
13.    Successors. This Agreement shall inure to the benefit of and be
enforceable by Executive and by Executive’s personal or legal representatives,
executors and administrators and by the Company and its successors and assigns.
In the event of the death of Executive while any amounts are payable to
Executive hereunder, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to Executive’s estate.
14.    Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given
by a party hereto when delivered personally or by overnight courier that
guarantees next day delivery or five days after deposit in the United States
mail, postage prepaid to the following address of the other party hereto (or to
such other address of such other party as shall be furnished in accordance
herewith) if to the Company, to Herc Rentals, Inc., Attention: Chief Legal
Officer, 27500 Riverview Center Drive, Suite 100, Bonita Springs, Florida 34134,
and if to Executive, to the last known address of Executive in the records of
the Company, which Executive may update from time to time by way of the notice
procedure set forth in this Section 14.
15.    Entire Agreement. Except as otherwise specifically provided herein, this
Agreement constitutes the entire agreement and understanding of the parties with
respect to the subject matter hereof and with respect to Executive’s employment
with the Company, contains all the covenants, promises, representations,
warranties, and agreements between the parties with respect to Executive’s
separation from the Company and its subsidiaries and affiliates and all
positions therewith, and supersedes all prior employment or severance or other
agreements between Executive and the Company and its subsidiaries, whether
written or oral, or any of its predecessors or affiliates; provided, however,
that Executive shall continue to be bound by the terms of the Employee
Confidentiality & Non-Competition Agreement, dated June 11, 2015, between
Executive and the Company, and to the confidentiality and nondisclosure
provisions set forth in the Offer Letter. Except as otherwise provided herein,
Executive acknowledges that no representation, inducement, promise, or
agreement, oral or written, has been made by either party, or by anyone acting
on behalf of either party, which is not embodied herein, and that no agreement,
statement, or promise relating to Executive’s separation from the Company and
its subsidiaries and affiliates that is not contained in this Agreement shall be
valid or binding. Executive represents and acknowledges that in executing this
Agreement, he does not rely, and has not relied, upon any representation(s) by
the Company or its agents except as expressly contained in this Agreement. Any
modification of this Agreement will be effective only if it is in writing and
signed by both parties.
16.    Waivers. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement


 
9
 






--------------------------------------------------------------------------------





shall (i) be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time or (ii) preclude insistence upon
strict compliance in the future.
17.    Company Recoupment Policy. All incentive compensation paid to Executive
pursuant to this Agreement or otherwise in connection with Executive’s
employment or termination of employment with the Company shall be subject to
forfeiture, recovery by Company or other action pursuant to any clawback or
recoupment policy which the Company may adopt from time to time.
18.    Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Florida without giving
effect to any choice of law principles. The parties agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with this Agreement or the transactions
contemplated hereby shall only be brought in the courts of Lee County, Florida
or the Federal courts located in Lee County, Florida and not in any other State
or Federal courts located in the United States of America or any court in any
other country, and each of the parties hereby consents to the jurisdiction of
such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum. The parties hereby agree that process in any
such suit, action or proceeding may be served on either party anywhere in the
world, whether within or without the jurisdiction of any such court. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
19.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original.
[Signature Page to Follow]




 
10
 






--------------------------------------------------------------------------------






WHEREFORE, the Company and Executive, by their signatures below, evidence their
agreement to the provisions stated above.
 
HERC RENTALS INC.
 
/s/ Christian Cunningham
 
Christian Cunningham
 
Date: 12/3/2019
 
 
 
EXECUTIVE
 
/s/ James B. Dressel
 
James Bruce Dressel
 
Date: 12/2/2019







 
11
 






--------------------------------------------------------------------------------






EXHIBIT A
 
 
 
 
 
 
Equity Payout Upon Termination
 
 
 
 
as of December 31, 2019, vesting until June 30, 2020
 
 
 
 
 
 
 
 
 
 
 
 
Grant Date
Grant Type
Original Grant
Proration
Previously Vested
Remaining Shares
Performance Factor
Vest Upon Term
3/16/17
RSUs
4,655
Full Vest
0
4,655
N/A
4,655
3/1/18
RSUs*
3,600
28/36 of Original Grant less previously vested
1,188
2,412
N/A
1,612
2/26/19
RSUs
6,618
16/36 of Original Grant less previously vested
0
6,618
N/A
2,941
3/16/17
PSUs
10,863
Full Vest
0
10,863
160%
17,381
3/1/18
PSUs
8,400
28/36 of Original Grant
0
8,400
100%
6,533
2/26/19
PSUs
15,442
16/36 of Original Grant
0
15,442
100%
6,863
*Subject to backloading for ratable calculation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grant Date
Grant Type
Original Grant
Proration
Previously Vested
Remaining Shares
Strike Price
Vest Upon Term
8/18/16
Options
43,860
46/48 of Original Grant less Previously Vested
32,895
10,965
$33.19
9,137
 
 
 
 
 
 
 
 
2017 PSUs are shown at an estimated Performance Factor subject to final
determination
 





 
12
 






--------------------------------------------------------------------------------






EXHIBIT B

GENERAL RELEASE AND WAIVER
1.I, James Bruce Dressel, in consideration of and subject to the performance by
Herc Rentals, Inc. of its obligations under the Separation Agreement, dated
December 2, 2019 (the “Separation Agreement”), do hereby release and forever
discharge as of the date hereof the Company and its affiliates, subsidiaries and
direct or indirect parent entities and all present, former and future
shareholders, directors, officers, agents, representatives, employees,
successors and assigns of the Company and/or its respective affiliates,
subsidiaries and direct or indirect parent entities (collectively, the “Released
Parties”) to the extent provided below (this “General Release”). The Released
Parties are intended to be third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Separation Agreement.
2.    I understand that any payments or benefits paid or granted to me under
Section 3 of the Separation Agreement represent, in part, consideration for
signing this General Release and are not salary, wages or benefits to which I
was already entitled. I understand and agree that I will not receive certain of
the payments and benefits specified in the Separation Agreement unless I execute
this General Release and do not revoke this General Release within the time
periods permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.
3.    Except as provided in Sections 5, 6, and 12 below and except for the
provisions of the Separation Agreement which expressly survive the termination
of my employment with the Company, I knowingly and voluntarily (for myself, my
heirs, executors, administrators and assigns) release and forever discharge the
Company and the other Released Parties from any and all claims, suits,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the date
that this General Release becomes effective and enforceable) and whether known
or unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, and which arise out of or are connected with my employment
with, or my separation or termination from, the Company, including, but not
limited to, any allegation, claim or violation, arising under: Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Separation Income Security Act of 1974; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or


 
13
 






--------------------------------------------------------------------------------





procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters
(all of the foregoing collectively referred to herein as the “Claims”).
4.    I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by Section 3 above.
5.    I agree that this General Release does not waive or release any rights or
claims that I may have which arise after the date I execute this General
Release, including Claims under the Age Discrimination in Employment Act of
1967. I acknowledge and agree that my separation from employment with the
Company shall not serve as the basis for any claim or action (including, without
limitation, any claim under the Age Discrimination in Employment Act of 1967).
6.    I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever in respect of any Claims, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief.
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Additionally, I am
not waiving (i) any right to the Accrued Obligations, any severance benefits or
other consideration to which I am entitled under the Separation Agreement,
(ii) any claim relating to directors’ and officers’ liability insurance coverage
or any right of indemnification under the Company’s organizational documents or
otherwise, (iii) my rights as an equity or security holder in the Company or its
affiliates, (iv) my rights under any equity awards that survive termination of
employment in accordance with the terms of the Separation Agreement; or (v) my
rights under any Separation plan that is “qualified” under Section 401(a) of the
Internal Revenue Code of 1986.
7.    I hereby agree not to bring or participate in any class or collective
action against the Company and/or the other Released Parties that asserts, in
whole or in part, any claims that arose before I signed this General Release,
whether or not such claims (if brought by me individually) are released by this
General Release.
8.    In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver I would not have become entitled to
the benefits provided under the Separation Agreement. I further agree that in
the event I should bring a Claim seeking damages against the Company, or in the
event I should seek to recover against the Company in any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims to the maximum extent permitted by law. I further


 
14
 






--------------------------------------------------------------------------------





agree that I am not aware of any pending claim of the type described in
Section 3 above as of the execution of this General Release.
9.    I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.
10.    Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
regulatory organization or any governmental entity. Notwithstanding anything to
the contrary contained herein, no provision of this General Release shall be
interpreted so as to impede me (or any other individual) from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures under the whistleblower provisions of federal law or
regulation. I do not need the prior authorization of the Company to make any
such reports or disclosures and I shall not be not required to notify the
Company that such reports or disclosures have been made.
11.    I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in Section 3 above and which, if known or suspected at the time of entering into
this General Release, may have materially affected this General Release and my
decision to enter into it.
12.    Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the terms of the Separation Agreement after the date hereof.
13.    Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
14.    BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
(a)    I HAVE READ IT CAREFULLY; AND I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT
I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS


 
15
 






--------------------------------------------------------------------------------





ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE SEPARATION INCOME SECURITY ACT OF
1974, AS AMENDED;
(b)    I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
(c)    I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;
(d)    I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;
(e)    I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;
(f)    I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
(g)    I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.
SIGNED:
DATED: 12/31/19
/s/ James Bruce Dressel
 
James Bruce Dressel
 





 
16
 




